Nichols, Judge:
The appeals for reappraisement enumerated in the schedule, attached hereto and made a part hereof, are before me on the following stipulation of counsel for the respective parties:
IT IS STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A” and checked ROB (Examiner’s initials) by Examiner Robert C. Brucato (Examiner’s name) on the invoices covered by the appeals for reappraisement set forth in the schedule attached hereto and made a part hereof, consist of defective footwear imported from Japan during the calendar year 1959.
That said merchandise was appraised on the basis of export value as that value is defined in Section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, which basis of appraisement is not in dispute.
That export value, defined as aforesaid, is equal to the invoice unit values for such footwear plus the proportionate share of the charges marked “X” on the invoices contained in the entries herein, less 25%.
IT IS FURTHER STIPULATED AND AGREED that these appeals are abandoned as to any other merchandise listed an the invoices, and may be submitted on this stipulation.
On the agreed facts, I find and bold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise, represented by the items marked with the letter “A” and the initials of the examiner on the invoices covered by these appeals, and that said value is represented by the invoice unit values, plus the proportionate share of the charges marked “X” on the invoices contained in the entries herein, less 25 percent.
As to all other merchandise, the appeals, having been abandoned, are dismissed.
Judgment will be rendered accordingly.